The opinion of the court was delivered, by
Lowrie, C. J.
The court below decided that the new wing added to the defendants’ house was not a building within the meaning of the Mechanics’ Lien Laws ; and we think that several cases (2 Barr 79; 4 Casey 156 ; 11 Id. 348, 349), which we need not repeat here, require us to reverse the judgment.
In strict propriety, the claim ought not to have averred that the work was done in the erection of the whole house, but only of the new part; but we do not now see that this is material, for only the work pertaining to the new wing, and that which connects it with the old building, can be allowed a lien, though the lien, when established, will extend to the whole. The repairs of the old house, and improvements of its parts, are not a subject of lien.
It ought not to be considered of any importance, that one wall of the' new wing was old; for many new houses are erected in towns where both side-walls are old, erected by the adjoining lot-owners.
It is strange that the plaintiff should suppose that the defendants admitted his claim by reading it to the jury. The business which the jury had before them was to decide upon the truth of that claim, which they could not do without having it read to them. The plaintiff ought himself to have presented it to them, that they might know what they were trying. The defendants can suffer no prejudice by doing this for him.
Judgment reversed, and a new trial awarded.